
	
		II
		110th CONGRESS
		1st Session
		S. 2074
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for safe and humane policies and procedures
		  pertaining to the arrest, detention, and processing of aliens in immigration
		  enforcement operations.
	
	
		1.Short titleThis Act may be cited as the
			 Families First Immigration Enforcement
			 Act.
		2.DefinitionsIn this Act:
			(1)DepartmentThe
			 term Department means the Department of Homeland Security.
			(2)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(3)SSAThe
			 term SSA means appropriate State social service agencies.
			3.Arrest
			 procedures
			(a)In
			 generalAny immigration
			 workplace enforcement operation by the Department for alleged violations under
			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), which is
			 reasonably calculated to apprehend, or results in the apprehension of, at least
			 50 aliens, shall be carried out in accordance with the procedures described in
			 this section.
			(b)State
			 notificationThe Department shall provide State officials with
			 sufficient advance notice of all immigration workplace enforcement operations
			 to allow State law enforcement officials to notify SSA of—
				(1)the specific area
			 of the State that will be affected;
				(2)the languages
			 spoken by employees at the target worksite; and
				(3)any special needs
			 of the employees.
				(c)NGO
			 notification
				(1)In
			 generalThe Department and the applicable SSA shall determine how
			 appropriate nongovernmental organizations will be notified on the day of the
			 enforcement action.
				(2)ParticipationAt
			 the discretion of the SSA, representatives of the nongovernmental organization
			 who speak the native language of the aliens detained in the enforcement action
			 may be permitted to participate with SSA officials in interviewing such
			 aliens.
				(d)Determination
			 of risk to relativesThe Department shall provide the applicable
			 SSA with unfettered and confidential access to aliens detained in the
			 enforcement action to assist in the screening and interviews of aliens to
			 determine whether the detainee, the detainee’s children, or other vulnerable
			 people, including elderly and disabled individuals, have been placed at risk as
			 a result of the detainee’s arrest.
			(e)Medical
			 screeningAfter SSA officials have met with the alien detainees,
			 qualified medical personnel from the Division of Immigration Health Services of
			 the Department of Health and Human Services shall—
				(1)conduct medical
			 screenings of the alien detainees; and
				(2)identify and
			 report any medical issues that might necessitate humanitarian release or
			 additional care.
				(f)Consideration
			 of recommendationsThe Department shall immediately consider
			 recommendations made by the applicable SSA and the Division of Immigration
			 Health Services about alien detainees who should be released on humanitarian
			 grounds, including alien detainees who—
				(1)have a medical
			 condition that requires special attention;
				(2)are pregnant
			 women;
				(3)are nursing
			 mothers;
				(4)are the sole
			 caretakers of their minor children or elderly relatives;
				(5)function as the
			 primary contact between the family and those outside the home due to language
			 barriers;
				(6)are needed to
			 support their spouses in caring for sick or special needs children;
				(7)have spouses who
			 are ill or otherwise unable to be sole caretaker; or
				(8)are younger than
			 18 years of age.
				(g)PublicityThe
			 Department shall provide, and advertise in the mainstream and foreign language
			 media, a toll-free number through which family members of alien detainees may
			 report such relationships to operators who speak English and the majority
			 language of the target population of the enforcement operation and will convey
			 such information to the Department and the applicable SSA.
			4.Detention
			 procedures
			(a)In
			 generalIn order to maximize full and fair visitation by
			 children, immediate family members, and counsel, an alien should be detained,
			 to the extent space is available, in facilities within the physical
			 jurisdiction or catchment area of the local field office of United States
			 Immigration and Customs Enforcement.
			(b)Release
				(1)In
			 generalNot later than 72 hours of an alien’s apprehension, the
			 alien shall be released from Department custody, in accordance with paragraph
			 (2), if the alien—
					(A)is not subject to
			 mandatory detention under section 235(1)(B)(iii)(IV), 236(c), or 236A of the
			 Immigration and Nationality Act (8 U.S.C. 1225(1)(B)(iii)(IV), 1226(c), and
			 1226a);
					(B)does not pose an
			 immediate flight risk; and
					(C)meets any of the
			 criteria set forth in section 3(f).
					(2)Type of
			 releaseAn alien shall be released under this subsection—
					(A)on the alien’s
			 own recognizance;
					(B)by posting a
			 minimum bond under section 236(a) of the Immigration and Nationality Act (8
			 U.S.C. 1226(a));
					(C)on parole in
			 accordance with section 212(d)(5)(A) of such Act (8 U.S.C. 1182(d)(5)(A));
			 or
					(D)through the
			 Intensive Supervision Appearance Program or another comparable alternative to
			 detention program.
					5.Legal
			 orientation presentationsAny
			 alien arrested in an immigration enforcement operation that is reasonably
			 calculated to apprehend, or results in the apprehension of, at least 50 aliens
			 shall have access to legal orientation presentations provided by independent,
			 nongovernmental agencies through the Legal Orientation Program administered by
			 the Executive Office for Immigration Review.
		6.Regulations
			 concerning the treatment of aliens in a vulnerable population in the United
			 StatesNot later than 6 months
			 after the date of the enactment of this Act, the Secretary shall promulgate
			 regulations to implement this Act, in accordance with the notice and comment
			 requirements under subchapter II of chapter 5 of title 5, United States Code
			 (commonly referred to as the Administrative Procedure Act).
		7.Report to
			 congressThe Secretary shall
			 submit an annual report that describes all the actions taken by the Department
			 to implement this Act to—
			(1)Committee on the Judiciary of the
			 Senate;
			(2)Committee
			 on the Judiciary of the House of Representatives;
			(3)the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
			(4)the Committee on Homeland Security of the
			 House of Representatives.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
